     4:21-cv-01468-TLW      Date Filed 08/16/21     Entry Number 15    Page 1 of 2




                       UNITED STATES DISTRICT COURT
                        DISTRICT OF SOUTH CAROLINA
                            FLORENCE DIVISION

 Barry Greeley,                                 Case No. 4:21-cv-01468-TLW

              PLAINTIFF

       v.
                                                               Order
 Sheriff J. Koon,

              DEFENDANT



      Plaintiff Barry Greeley, proceeding pro se, filed this civil action alleging

violations of his constitutional rights pursuant to 42 U.S.C. § 1983. ECF No. 1. The

matter now comes before the Court for review of the Report and Recommendation

(Report) filed by the magistrate judge to whom this case was assigned. ECF No. 9.

      After reviewing Plaintiff’s initial filing, which was entitled “Emergency

Grievance,” the magistrate judge issued an order notifying Plaintiff of deficiencies in

his complaint and permitting him to refile his complaint on the proper form, as well

as notifying him of the procedure to either pay the filing fee or submit an application

to proceed in forma pauperis. The order was returned undeliverable, with the facility

noting that he had been released and had not provided a forwarding address. Plaintiff

failed to update his address with the Court, respond to the proper form order, or

otherwise cure the deficiencies outlined.

      In the Report, the magistrate judge recommends that Plaintiff’s case be

dismissed under Rule 41(b) for failure to prosecute and for failure to comply with a

court order, despite being informed of the potential consequences of doing so. Plaintiff

                                            1
     4:21-cv-01468-TLW      Date Filed 08/16/21    Entry Number 15     Page 2 of 2




did not file objections to the Report. This matter is now ripe for decision.

      The Court is charged with conducting a de novo review of any portion of the

Report to which a specific objection is registered, and may accept, reject, or modify,

in whole or in part, the recommendations contained in that Report. 28 U.S.C. § 636.

In the absence of objections to the Report, the Court is not required to give any

explanation for adopting the recommendation. See Camby v. Davis, 718 F.2d 198, 200

(4th Cir. 1983). In such a case, “a district court need not conduct a de novo review,

but instead must ‘only satisfy itself that there is no clear error on the face of the

record in order to accept the recommendation.’” Diamond v. Colonial Life & Accident

Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (quoting Fed. R. Civ. P. 72 advisory

committee’s note).

      The Court has carefully reviewed the Report. For the reasons stated by the

magistrate judge, the Report, ECF No. 9, is ACCEPTED. This action is hereby

DISMISSED WITHOUT PREJUDICE.

      IT IS SO ORDERED.

                                        s/ Terry L. Wooten
                                        Terry L. Wooten
                                        Senior United States District Judge

August 16, 2021
Columbia, South Carolina




                                           2
